IN THE SUPREME COURT OF THE STATE OF NEVADA


                     WARREN HAVENS,                                         No. 84219
                                             Appellant,
                                vs.
                    ARNOLD LEONG; AND CHERYL
                    CHOY,
                                                                         FILED
                                     Res • ondents.                      FEB 1 8 2022
                                                                                A. BROWN
                                                                               PREt.4E. COUR1

                                                                                CLERK




                                         ORDER DISMISSING APPEAL

                                This is a pro se appeal from an order shortening time, two
                    minute orders, an order granting leave to proceed in forma pauperis, and
                    all notices and actions by the clerk. Eighth Judicial District Court, Clark
                    County; Elham Roohani, Judge.
                                Review of the notice of appeal and documents before this court
                    reveals a jurisdictional defect. This court "may only consider appeals
                    authorized by statute or court rule. Brown v. MHC Stagecoach, LLC, 129
                    Nev, 343, 345, 301 P.3d 850, 851 (2013). No statute or court rule authorizes
                    an appeal from the challenged orders, notices, and actions. See NRAP 3A(b)
                    (listing appealable orders); State, Div. of Child and Family Serv's v. Eighth
                    Judicial Dist. Court, 120 Nev. 445, 454, 92 P.3d 1239, 1245 (2004)
                    ([D]ispositional court orders that are not administrative in nature, but deal
                    with the procedural posture or merits of the underlying controversy, must
                    be written, signed, and filed before they become effective). And it does not


SUPREME COURT
      OF
    NEVADA

40) 1.947A eggic,                                                                L - õ5i9 3-
                appear from the district court docket entries that the district court has
                entered an appealable order. Accordingly, this court lacks jurisdiction and
                           ORDERS this appeal DISMISSED)




                                                                  ,   J.
                                        Hardesty



                Stiglich
                                           J.                 (4-
                                                          Herndon




                cc:   Hon. Elham Roohani, District Judge
                      Warren Havens
                      Ben A. Lehavi
                      Eighth District Court Clerk




                       lIf aggrieved, appellant may file a new notice of appeal once the
SUPREME COURT
                district court enters an appealable order.
        OF
     NEVADA


031 1947A
                                                    2